                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

Michael Ray Yonce,                      )
                                        )
                     Plaintiff,         )
                                        )             Civil Action No. 5:17-cv-03413-TMC
       v.                               )
                                        )                          ORDER
Nancy A. Berryhill, Acting Commissioner )
Of Social Security,                     )
                                        )
                     Defendant.         )
___________________________________ )

       Plaintiff, Michael Ray Yonce, brought this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)

denying his claim for Disability Insurance Benefits (“DIB”) and Supplemental Security Income

(“SSI”) pursuant to the Social Security Act. (ECF No. 1). This matter is before the court for review

of the Report and Recommendation (“Report”) of the United States Magistrate Judge, made in

accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF No.

25). The Report recommends that the Commissioner’s decision be affirmed because the Magistrate

Judge found that there was substantial evidence to support the Commissioner’s final decision. Id.

The magistrate judge notified the parties of their right to file an objection to the Report. (ECF No.

25-1). Plaintiff, who is represented by counsel, has not filed any objections to the Report, and the

time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a
timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record under the appropriate standards as set

forth above, the court adopts the Report of the Magistrate Judge (ECF No. 25), which is

incorporated herein by reference. Accordingly, the Commissioner’s final decision is AFFIRMED.

         IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     Timothy M. Cain
                                                     United States District Judge

Anderson, South Carolina
December 14, 2018
